BARNARD, P. J.
The proof of the age of Patrick Durnan was conflicting. The jury has found that there was no misrepresentation as to the-age of the deceased. . The proof was sufficient, if credited by the jury,, to' establish that Simon Jacobs, the agent of the defendant, fraudulently concealed from the deceased the fact that he had been rejected by the Prudential Life Insurance Company as a member. Jacobs was the agent who made the application to the Prudential Company. The verdict of the jury is in favor of this fact, and is well supported by the evidence, and such finding is sufficient to free the deceased from any misrepresentation in that respect. Clemans v. Supreme Assembly, 131 N. Y. 485, 30 N. E. Rep. 496. The judgment and order denying new-trial should be affirmed, with costs.